Case 18-17260-mkn Doc1 Entered 12/10/18 10:05:56 Page 1 oléy

Filtin this information to identify your case: - '
| ilin this information toidentiy yourcase: |

United States Bankruptcy Court for the:

District of Nevada

Case number (if known): Chapter you are filing under:

Chapter 7
OQ Chapter 11
QO) Chapter 12
QO) Chapter 13

Official Form 101

w
| AND FILED
agg fC 10 AR 9 57
U.S. BANKRUPTOY GOURT

MARY A. SCHOTT, CLER Gheck if this is an

amended filing

co

Voluntary Petition for Individuals Filing for Bankruptcy 42117

 

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, "Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 7 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The

same person must be Debtor 1 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. {f more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number

(if known). Answer every question.

| Part 4: | Identify Yourself

1. Your full name

About Debtor 1:

Write the name that is on your

About Debtor 2 (Spouse Only in a Joint Case):

 

 

 

government-issued picture Qwaus
identification (for example, First name First name
your driver's license or Jonta
passport). Middle name Middle name
Bring your picture McGill

Last name

identification to your meeting Last name
with the trustee.
Suffix (Sr., Jr, I, I)

Suffix (Sr., Jr., I, ID

 

wae ee ene pene ome

2. All other names you

 

have used In the last 8 First name

 

 

 

 

 

 

 

 

 

 

 

First name
years
Include your married or Middle name Middle name
maiden names.
Last name Last name
First name First name
Middle name Middle name
Last name Last name
3. Only the last 4 digits of
your Social Security XXX = XK — _8 20 a 4A XXX XK
number or federal OR OR
individual Taxpayer 9 9
Identification number XX KX XK XK
(ITIN)

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 1

 
Case 18-17260-mkn

Qwaus McGill

Debtor 1

 

First Name Middle Name

Last Name

Case number (i known)

Doc 1 Entered 12/10/18 10:05:56 Page 2 of 19

 

_ 4 Any business names
and Employer
Identification Numbers
(EIN) you have used in
the last 8 years

Include trade names and
doing business as names

About Debtor 1:

Wd thave not used any business names or EINs.

About Debtor 2 (Spouse Only in a Joint Case):

(J | have not used any business names or EINs.

 

Business name

Business name

 

Business name

EIN”

EIN”

Business name

EIN”

EIN

 

5. Where you live

6. Why you are choosing
this district to file for
bankruptcy

1701 Hoover St.

 

 

 

 

Number Street

Las Vegas NV 89030
City State ZIP Code
Clark

County

If your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

 

 

 

If Debtor 2 lives at a different address:

 

 

Number Street

 

 

City State ZIP Code

 

County

If Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

 

 

 

 

Number Street Number Street

P.O. Box P.O. Box

City State ZIP Code City State ZIP Code
Check one: Check one:

Yi Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

() | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

(C) Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

() | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

 

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy

page 2

 
Debtor 1

Case 18-17260-mkn

First Name

Qwaus McGill

Middle Name

Doc 1 Entered 12/10/18 10:05:56 Page 3 of 19

Case number (if known)

 

Last Name

Pare 2: | Tell the Court About Your Bankruptcy Case

7.

The chapter of the
Bankruptcy Code you
are choosing to file
under

How you will pay the fee

Have you filed for
bankruptcy within the
last 8 years?

10. Are any bankruptcy

11.

cases pending or being
filed by a spouse who is
not filing this case with
you, or by a business
partner, or by an
affiliate?

Do you rent your
residence?

Official Form 101

Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.

WZ Chapter 7

C) Chapter 11
() Chapter 12
Q) Chapter 13

(J 1 will pay the entire fee when | file my petition. Please check with the clerk's office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier’s check, or money order. If your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.

(J | need to pay the fee in installments. If you choose this option, sign and attach the
Application for Individuals to Pay The Filing Fee in installments (Official Form 103A).

| request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). If you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 1038) and file it with your petition.

 

 

 

No
Ol Yes. District When Case number
MM/ DD/YYYY
District When Case number
MM/ DD/YYYY
District When Case number
MM/ DD/YYYY
2 No

Ql Yes. Debtor Relationship to you

 

 

 

District When Case number, if known
MM/DD /YYYY

Debtor Relationship to you

District When Case number, if known

 

MM/DD/YYYY

LINe. Go toline 12.
WZ Yes. Has your landlord obtained an eviction judgment against you?

{A No. Goto line 12.

C) Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
part of this bankruptcy petition.

Voluntary Petition for individuals Filing for Bankruptcy page 3

 

 
Debtor 1

Case 18-17260-mkn Doc1 Entered 12/10/18 10:05:56 Page 4 of 19

Qwaus McGill

Case number (i known)

 

First Name Middie Name

Last Name

ao Report About Any Businesses You Own as a Sole Proprietor

12

13.

 

. Are you a sole proprietor

of any full- or part-time
business?

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as
a corporation, partnership, or
LLC.

If you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

Are you filing under
Chapter 11 of the
Bankruptcy Code and
are you a smail business
debtor?

For a definition of small

business debtor, see
11 U.S.C. § 101(51D).

1 No. Go to Part 4.

C] Yes. Name and location of business

 

Name of business, if any

 

Number Street

 

 

City State ZIP Code

Check the appropriate box to describe your business:

QO) Health Care Business (as defined in 11 U.S.C. § 101(27A))
Q) Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
Q) Stockbroker (as defined in 11 U.S.C. § 101(53A))

() Commodity Broker (as defined in 11 U.S.C. § 101(6))

() None of the above

 

 

 

if you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
can set appropriate deadlines. \f you indicate that you are a small business debtor, you must attach your
most recent balance sheet, statement of operations, cash-flow statement, and federal income tax retum or if
any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

a No. | am not filing under Chapter 11.

QCINo. lam filing under Chapter 11, but | am NOT a small business debtor according to the definition in
the Bankruptcy Code.

QO) Yes. | am filing under Chapter 11 and | am a small business debtor according to the definition in the
Bankruptcy Code.

| Pare a: | Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 

14. Do you own or have any

property that poses or is
alleged to pose a threat
of imminent and
identifiable hazard to
public health or safety?
Or do you own any
property that needs
immediate attention?

For example, do you own
perishable goods, or livestock

that must be fed, or a building
that needs urgent repairs?

Official Form 101

No
Cl Yes. What is the hazard?

 

 

\f immediate attention is needed, why is it needed?

 

 

Where is the property?

 

Number Street

 

 

City State ZIP Code

Voluntary Petition for individuals Filing for Bankruptcy page 4

 

 

 
Case 18-17260-mkn

Debtor 1

First Name

Qwaus McGill

Middle Name

Last Name

Doc 1 Entered 12/10/18 10:05:56 Page 5 of 19

Case number (if known)

| Parts: Explain Your Efforts to Receive a Briefing About Credit Counseling

 

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do So, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 101

About Debtor 1:

You must check one:

Bf eceves a briefing from an approved credit

counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

l received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

QO certify that | asked for credit counseling

services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

tam not required to receive a briefing about

credit counseling because of:

Q Incapacity. i have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

Q) Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

QO Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for Individuals Filing for

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

QO) t received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

OC) i received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

Oi certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

QC) 1am not required to receive a briefing about
credit counseling because of:

a Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

Q Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

OQ) Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Bankruptcy page 5

 

 
Case 18-17260-mkn Doc1 Entered 12/10/18 10:05:56 Page 6 of 19

Debtor 1 Qwaus McGill Case number (i known)

First Name Middle Name Last Name

 

 

ee Answer These Questions for Reporting Purposes

 

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose.”

C) No. Go to line 16b.
{ Yes. Go to line 17.

16, What kind of debts do
you have?

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

Q) No. Go to line 16c.
Q) Yes. Go to line 17.

 

16c. State the type of debts you owe that are not consumer debts or business debts.

 

17. Are you filing under

 

 

 

Chapter 7? Q) No. 1am not filing under Chapter 7. Go to line 18.

Do you estimate that after Yes. |am filing under Chapter 7. Do you estimate that after any exempt property is excluded and

any exempt property is administrative expenses are paid that funds will be available to distribute to unsecured creditors?
excluded and Wi No

administrative expenses

are paid that funds will be Q] Yes

available for distribution
to unsecured creditors?

18, How manycreditorsdo 1-49 () 1,000-5,000 CJ 25,001-50,000

 

 

 

 

 

 

you estimate that you CQ 50-99 C) 5,001-10,000 Q) 50,001-100,000 i
owe? CQ) 100-199 J 10,001-25,000 CJ More than 100,000 :
Q) 200-999 7
19. How much do you  $0-$50,000 (J $1,000,001-$10 million CJ $500,000,001-$1 billion
estimate your assetsto = ()_ $50,001-$100,000 C) $10,000,001-$50 million C) $1,000,000,001-$10 billion
be worth? CJ $100,001-$500,000 CJ $50,000,001-$100 million (J $10,000,000,001-$50 billion
C) $500,001-$1 million C) $100,000,001-$500 million (CJ More than $50 billion
20. How much do you Q) $0-$50,000 (1) $1,000,001-$10 million Q) $500,000,001-$1 billion
estimate your liabilities (J) $50,001-$100,000 C) $10,000,001-$50 million () $1,000,000,001-$10 billion :
to be? CL) $100,001-$500,000 CJ $50,000,001-$100 million (C) $10,000,000,001-$50 billion :

C) $500,001-$1 million Q $100,000,001-$500 million Q) More than $50 billion i

Sign Below
| have examined this petition, and | declare under penalty of perjury that the information provided is true and
For you correct.

if | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. | understand the relief available under each chapter, and | choose to proceed
under Chapter 7.

 

If no attorney represents me and | did not pay or agree to pay someone who is not an attomey to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition. '

| understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

  
 

 

 

x tA j3— Kt c d x
Signature of Dethor 1 Signature of Debtor 2
Executed on 12/06/2018 Executed on

MM / DD /YYYY MM / DD /YYYY

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 6
Case 18-17260-mkn Doc1 Entered 12/10/18 10:05:56 Page 7 of 19

Debtor 1 Qwaus McGill

Case number (i known)

 

First Name Middle Name

 

For you if you are filing this
bankruptcy without an
attorney

If you are represented by
an attorney, you do not
need to file this page.

Official Form 101

Pr ignature of Debtor

Last Name

   

The law allows you, as an individual, to represent yourself in bankruptcy court, but you
should understand that many people find it extremely difficult to represent
themselves successfully. Because bankruptcy has long-term financial and legal
consequences, you are strongly urged to hire a qualified attorney.

To be successful, you must correctly file and handle your bankruptcy case. The rules are very
technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your right to file another
case, Or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

If you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

No
Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are f
inaccurate or incomplete, you could be fined or imprisoned? t
Q) No

Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
Q) No

i Yes. Name of Person Curtis Thomas
Attach Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form 119).

By signing here, | acknowledge that | understand the risks involved in filing without an attorney. |
have read and understood this notice, and | am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property if | do not properly handle the case.

 
 

 

 

Signature of Debtor 2

Date 12/06/2018 nate

 

 

MM7DD /YYYY — MMT DD 7YYYY _
Contact phone (702) 758-2632 Contact phone
Cell phone Cell phone
Email address theoneanonlymr.q@g mail.com Email address

 

 

Voluntary Petition for Individuals Filing for Bankruptcy page 8
Case 18-17260-mkn Doc1 Entered 12/10/18 10:05:56 Page 8 of 19

Fill in this information to identify the case:

 

Debtor 1 Qwaus McGill

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of Nevada

Case number Chapter 7
(if known)

 

 

Official Form 119
Bankruptcy Petition Preparer’s Notice, Declaration, and Signature 12/15

 

Bankruptcy petition preparers as defined in 11 U.S.C. § 110 must fill out this form every time they help prepare documents that are filed in the
case. If more than one bankruptcy petition preparer helps with the documents, each must sign in Part 2. A bankruptcy petition preparer who
does not comply with the provisions of title 11 of the United States Code and the Federal Rules of Bankruptcy Procedure may be fined,
imprisoned, or both. 11 U.S.C. § 110; 18 U.S.C. § 156.

| Part 4: | Notice to Debtor

Bankruptcy petition preparers must give the debtor a copy of this form and have the debtor sign it before they prepare any documents for
filing or accept any compensation. A signed copy of this form must be filed with any document prepared.

Bankruptcy petition preparers are not attorneys and may not practice law or give you legal advice, including the following:

@ whether to file a petition under the Bankruptcy Code (11 U.S.C. § 101 et seq.);

m whether filing a case under chapter 7, 11, 12, or 13 is appropriate;

@ whether your debts will be eliminated or discharged in a case under the Bankruptcy Code;

m@ whether you will be able to keep your home, car, or other property after filing a case under the Bankruptcy Code;
= what tax consequences may arise because a case is filed under the Bankruptcy Code;

m whether any tax claims may be discharged;

@ whether you may or should promise to repay debts to a creditor or enter into a reaffirmation agreement;

® how to characterize the nature of your interests in property or your debts; or

m= what procedures and rights apply in a bankruptcy case.

The bankruptcy petition preparer Curtis Thomas has notified me of
Name

any maximum allowable fee before preparing any document for filing or accepting any fee.

LL AVG gy « bate 12/06/2018

ignature e*Debtor ¥ acknowledging receipt of this notice MM/DD /YYYY

 

 

Date
Signature of Debtor 2 acknowledging receipt of this notice MM/DD /YYYY

Official Form 119 Bankruptcy Petition Preparer’s Notice, Declaration, and Signature page 1

 
Case 18-17260-mkn Doc1 Entered 12/10/18 10:05:56 Page 9 of 19

Debtor 1 Qwaus McGill Case number (i known)
First Name Middle Name Last Name

 

 

Ba Declaration and Signature of the Bankruptcy Petition Preparer

 

Under penalty of perjury, | declare that:
™ | am a bankruptcy petition preparer or the officer, principal, responsible person, or partner of a bankruptcy petition preparer;

m | or my firm prepared the documents listed below and gave the debtor a copy of them and the Notice to Debtor by Bankruptcy Petition
Preparer as required by 11 U.S.C. §§ 110(b), 110(h), and 342(b); and

& if rules or guidelines are established according to 11 U.S.C. § 110(h) setting a maximum fee for services that bankruptcy petition
preparers may charge, | or my firm notified the debtor of the maximum amount before preparing any document for filing or before
accepting any fee from the debtor.

Curtis Thomas

 

 

 

Printed name Title, if any Firm name, if it applies
451 Nellis Blvd

Number Street

Las Vegas NV 89110 702-569-9946
City State ZIP Code Contact phone

! or my firm prepared the documents checked below and the completed declaration is made a part of each document that I check:
(Check all that apply.)

| Voluntary Petition (Form 101) vi Schedule | (Form 1061) Q Chapter 11 Statement of Your Current Monthly
uw . . wi Income (Form 122B)

Statement About Your Social Security Numbers Schedule J (Form 106J)

Form 121 Q) Chapter 13 Statement of Your Current Monthly

( ) w . oe ,
w _ Declaration About an Individual Debtor's Income and Calculation of Commitment Period

Summary of Your Assets and Liabilities and Schedules (Form 106Dec) (Form 122C-1)

Certain Statistical Information (Form 106Sum) . . .
Wi Schedule A/B (Form 1064/8 WZ statement of Financial Affairs (Form 107) CJ Chapter 13 Calculation of Your Disposable

chedule orm
) P| Statement of Intention for Individuals Filing Income (Form 122C-2)
dl schedule c (Form 106C) Under Chapter 7 (Form 108) Q) Application to Pay Filing Fee in Installments
| Schedule D (Form 106D) WW Chapter 7 Statement of Your Current w (Form 103A)
Monthly Inco Form 122A-1 icati ili

(Schedule E/F (Form 106E/F) ¥ Income ( } wePlcation mse) 7 Filing Fee
w C2 statement of Exemption from Presumption aived (Fo

Schedule G (Form 1066) of Abuse Under § 707(b)(2) A Aiist of names and addresses of all creditors
Wi schedule H (Form 106H) (Form 122A-1 Supp) (creditor or mailing matrix)

(J Chapter 7 Means Test Calculation 2 other

(Form 122A-2)

Bankruptcy petition preparers must sign and give their Social Security numbers. If more than one bankruptcy petition preparer prepared the documents
to which this declaration applies, the signature and Social Security number of each preparer must be provided. 11 U.S.C. § 110.

\ | XXX-XX-XXXX bate 12/06/2018

gnature of bankruptcy petitiddl preparer or WF principal, responsible Social Security number of person who signed MM/DD/YYYY

 

 

person, or partner

Curtis Thomas
Printed name

 

eee Date
Signature of bankruptcy petition preparer or officer, principal, responsible Social Security number of person who signed MM /0D /YYYY
person, or partner

 

 

Printed name

Official Form 119 Bankruptcy Petition Preparer’s Notice, Declaration, and Signature page 2

 

 

 

 
Case 18-17260-mkn Doc1_ Entered 12/10/18 10:05:56 Page 10 of 19

United States Bankruptcy our
Oouthernr District Of _ Mie
Inre om MUL: /, Vi Case No.
ebtor
Chapter 7

DISCLOSURE OF COMPENSATION OF BANKRUPTCY PETITION PREPARER
{Must be filed with the petition if a bankruptcy petition preparer prepares the petition. 11 U.S.C. § 110(h)(2).]

B2800 (Form 2800) (12/15)

L. Under 11 U.S.C. § 110(h), I declare under penalty of perjury that I am not an attorney or employee of an
attorney, that I prepared or caused to be prepared one or more documents for filing by the above-named
debtor(s) in connection with this bankruptcy case, and that compensation paid to me within one year before
the filing of the bankruptcy petition, or agreed to be paid to me, for services rendered on behalf of the
debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:

For document preparation services I have agreed to accepl............0:cccceeccees $ 7 50

Prior to the filing of this statement I have received..........00...0.ccccccesscsesseeeeseeees $ IS Oo
Balance Due... ccccecceecsceeesecesesesesesesseeceeeee cesses seesssesssesaueseseuseeseuesecsessesiceseeas $ f2—

2. I have prepared or caused to be prepared the following documents (itemize):

and provided the following services (itemize):

3. The source of the compensation paid to me was:
Debtor Other (specify)
4. The source of compensation to be paid to me is:
Debtor Other (specify)
5. The foregoing is a complete statement of any agreement or arrangement for payment to me for preparation

of the petition filed by the debtor(s) in this bankruptcy case.

6. To my knowledge no other person has prepared for compensation a document for filing in connection with
this bankruptcy case except as listed below:

NAME SOCIAL SECURITY NUMBER

ott [ - W532 LG D1 A Mian
Signatur ocial Security mun er of bankruptcy ate
lls Sone fe Ll Lil £4

Printed name and title, if any, of Address
Bankruptcy Petition Preparer

 

* If the bankruptcy petition preparer is not an individual, state the Social Security number of the officer, principal,
responsible person or partner of the bankruptcy petition preparer. (Required by 11 U.S.C. § 110).

A bankruptcy petition preparer's failure to comply with the provisions of title 11 and the Federal Rules of
Bankruptcy Procedure may result in fines or imprisonment or both. 11 U.S.C. § 110; 18 U.S.C. § 156.
Case 18-17260-mkn Doc1_ Entered 12/10/18 10:05:56 Page 11 of 19

Fill in this information to identify your case:

Debtor 1 Qwaus McGill

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middie Name Last Name

 

United States Bankruptcy Court for the: District of Nevada

Case number Check if this is:

(If known)
CL) An amended filing

OA supplement showing postpetition chapter 13
income as of the following date:

 

 

 

Official Form 106! MMT DDT YWYY
Schedule I: Your Income 42/15

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

| Part 4: | Describe Employment

1. Fillin your employment vas :
information. Debtor 1 Debtor 2 or non-filing spouse i

 

 

 

If you have more than one job,

 

 

attach a separate page with

information about additional Employment status wi Employed Q) Employed

employers. Q) Not employed QO) Not employed

Include part-time, seasonal, or t

self-employed work. 5
Occupation :

 

Occupation may include student
or homemaker, if it applies.

Employer's name Amazon Com KYDC, LLC

Employer's address 202 Westlake Ave N

 

 

 

 

 

Number Street Number Street
Seattle WA 98109
City State ZIP Code City State ZIP Code

 

How long employed there?

| part 2: Details About Monthly Income i

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing :
spouse unless you are separated. :

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
below. If you need more space, attach a separate sheet to this form.

 

For Debtor 1 For Debtor 2 or
non-filing spouse

 

 

2. List monthly gross wages, salary, and commissions (before all payroll
deductions). If not paid monthly, calculate what the monthly wage would be. 2. $ 2 700.00

 

$
3. Estimate and list monthly overtime pay. 3. +3 337.00 + §
4. Calculate gross income. Add line 2 + line 3. 4. $__ 3,037.00 $.

 

 

 

 

 

Official Form 106! Schedule I: Your Income page 1
Case 18-17260-mkn Doc1_ Entered 12/10/18 10:05:56 Page 12 of 19

 

 

 

 

Debtor 1 Quwaus McGill Case number (if known).
First Name Middie Name Last Name
For Debtor 1 For Debtor 2 or
non-filing spouse
Copy line 4 here ...cccccccccscccsssssesssscccsssseccessssesssssesssisusucvssuerteesesececeeeeseneentesenen 34.  $_ 3,037.00 $

5. List all payroll deductions:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5a. Tax, Medicare, and Social Security deductions 5a §$ 482.00 $
5b. Mandatory contributions for retirement plans 5b. 0.00_ $, :
5c. Voluntary contributions for retirement plans 5c. §. 177.00 $ :
5d. Required repayments of retirement fund loans 5d. $ 0.00 $
5e. Insurance 5e. §$ 158.00 $
5f. Domestic support obligations 5f. $ 0.00 $.
5g. Union dues 5g. $__0.00 $
5h. Other deductions. Specify: wage garnishment 5h. +$ 636.00 +g
6. Add the payroll deductions. Add lines 5a + 5b + 5c + 5d+5e+5f+5g+5h. 6. g¢ 1,453.00 $
7. Calculate total monthly take-home pay. Subtract line 6 from line 4. 7. $__1,547.00 $
8. List all other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total $ 0.00 $
monthly net income. 8a. Cc
8b. Interest and dividends 8b. § 0.00 $
8c. Family support payments that you, a non-filing spouse, or a dependent
regularly receive
Include alimony, spousal support, child support, maintenance, divorce $ 0.00 $
settlement, and property settlement. 8c. ———_———_
8d. Unemployment compensation 8d. g__———*0.00 $. :
8e. Social Security Be. §$ Q.00_ $
8f. Other government assistance that you regularly receive :
Include cash assistance and the value (if known) of any non-cash assistance i
that you receive, such as food stamps (benefits under the Supplemental :
Nutrition Assistance Program) or housing subsidies. t
Specify, NA Bf. = 0,00. $ :
8g. Pension or retirement income 89. §$ 0.00 $ :
8h. Other monthly income. Specify: NA 8h. +§ 0.00 +$ :
9, Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + Bf +8g + Bh. 91 5 0.00] $ :
10. Calculate monthly income. Add line 7 + line 9. 1.547.0 _ 1 7.00 :
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. 10 s__1,547.00]+ $ = SAT. :

11. State ali other regular contributions to the expenses that you list in Schedule J.

Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other E
friends or relatives.

Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

 

 

 

 

 

Specify: NA 11.4 § 0.00

12, Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income. 7.00

Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies 12. s__ 1,547.00
Combined

monthly income
13.Do you expect an increase or decrease within the year after you file this form?
wi No.

QC) Yes. Explain:

 

 

 

 

Official Form 1061 Schedule I: Your Income page 2
Case 18-17260-mkn Doc1_ Entered 12/10/18 10:05:56 Page 13 of 19

Fill in this information to identify your case:

Debtor 1 Qwaus McGill oo
eter First Name Middle Name Last Name Check if this IS:

Debtor 2 CJ An amended filing

(Spouse, if filing} First Name Middle Name Last Name
a LJ A supplement showing postpetition chapter 13
United States Bankruptcy Court for the: District of Nevada expenses as of the following date:

 

 

 

Case number MM / DD/ YYYY
(If known}

 

 

Official Form 106J
Schedule J: Your Expenses 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

EERIE vescrive Your Household

1. Is this a joint case?

 

 

Wi No. Got line 2.
Q) Yes. Does Debtor 2 live in a separate household?

C) No
CQ Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2. Do you have dependents? W No

 

 

 

 

 

 

 

Dependent’s relationship to Dependent’s Does dependent live
Do not list Debtor 1 and C) Yes. Fill out this information for Debtor 1 or Debtor 2 age with you?
Debtor 2. each dependent... O
No
Do not state the dependents’ Oy
names. es
Q) No
) Yes
CI No
CI Yes
C) No
QC) Yes
() No
QQ Yes
3. Do your expenses include w No

expenses of people other than
yourself and your dependents? Q) Yes

re Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know the value of

 

such assistance and have included it on Schedule |: Your Income (Official Form 1061.) Your expenses
4. The rental or home ownership expenses for your residence. Include first mortgage payments and 600.00
any rent for the ground or lot. 4. s -

If not included in line 4:

4a. Real estate taxes 4a oS 0.00
4b. Property, homeowner's, or renter’s insurance 4b. §$ 0.00
4c. Home maintenance, repair, and upkeep expenses 4c. § 0.00
4d. Homeowner’s association or condominium dues 4d. § 0.00

Official Form 106J Schedule J: Your Expenses page 1

 

é
i
‘
j

 

 

gaunt as
Case 18-17260-mkn Doc1 _ Entered 12/10/18 10:05:56 Page 14 of 19 !

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 4 Qwaus McGill Case number (i known) i
First Name Middle Name Last Name ;
Your expenses
5. Additional mortgage payments for your residence, such as home equity loans 5. s______ 0.00 |
6. Utilities: '
6a. Electricity, heat, natural gas 6a §., 200.00 :
6b. Water, sewer, garbage collection 6b. = §. 40.00
6c. Telephone, cell phone, Internet, satellite, and cable services 6. = §. 45.00
6d. Other. Specify: NA 6d. § 0.00
7. Food and housekeeping supplies 7. $3. 200.00
8. Childcare and children’s education costs 8. $3. 0.00
9. Clothing, laundry, and dry cleaning 9. $ 40.00
10. Personal care products and services 10. $ 50.00
11. Medical and dental expenses 1. § 25.00
12. Transportation. Include gas, maintenance, bus or train fare. $ 65.00
Do not include car payments. 12.
13. Entertainment, clubs, recreation, newspapers, magazines, and books 13. $ 100.00
14. Charitable contributions and religious donations 14. $. 0.00
15. Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.
15a. Life insurance 16a. § 0.00 :
15b. Health insurance 15b.  § 0.00
16c. Vehicle insurance 5c. §$ 0.00
15d. Other insurance. Specify: SR-22 18d. § 79.00
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20. :
Specify: NA a? 0.00 i
17. Installment or lease payments:
17a. Car payments for Vehicle 1 17a. § 0.00
17b. Car payments for Vehicle 2 17b.  § 0.00 :
17¢, Other. Specify: NA 17c. § 0.00 :
17d. Other. Specify. NA 17d. $ 0.00
18. Your payments of alimony, maintenance, and support that you did not report as deducted from
your pay on line 5, Schedule |, Your income (Official Form 106)). 18. ¢ 0.00
19. Other payments you make to support others who do not live with you.
Specify, NA 19. §$ 0.00
20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your income.
20a. Mortgages on other property 20a. $ 0.00
20b. Real estate taxes 20b. $ 0.00
20c. Property, homeowner's, or renter’s insurance 20c.  §. 0.00
20d. Maintenance, repair, and upkeep expenses 20d. §$ 0.00
20e. Homeowner's association or condominium dues 20e. $§ 0.00

 

Official Form 106J Schedule J: Your Expenses page 2
Case 18-17260-mkn Doc1_ Entered 12/10/18 10:05:56 Page 15 of 19

 

 

 

Debtor 1 Qwaus McGill Case number (itknown) |
First Name Middie Name Last Name :
21. Other. Specify: NA 21. +$ 0.00

 

 

22. Calculate your monthly expenses.

Legmageeerperment serrate

 

22a. Add lines 4 through 21. 22a. | § 1,325.00
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 22b. | ¢ 0.00
22c. Add line 22a and 22b. The result is your monthly expenses. 220. | g¢ 1,325.00

 

 

 

 

23. Calculate your monthly net income.

ik

5
B
&
‘
t

b
E

; $ 1,547.00
23a. Copy line 12 (your combined monthly income) from Schedule |. 23a. -_ OOO
23b. Copy your monthly expenses from line 22c above. 23b. —g§ 1,325.00 i
23c. Subtract your monthly expenses from your monthly income. 222.00 '
The result is your monthly net income. 23c. $___<<<.". :

 

 

 

 

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

| No.

QC) yes. Explain here:

 

 

 

Official Form 106J Schedule J: Your Expenses page 3 :
Case 18-17260-mkn Doc1_ Entered 12/10/18 10:05:56 Page 16 of 19

Fill in this information to identify your case:

Debtor 4 Qwaus McGill

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middie Name Last Name

 

United States Bankruptcy Court for the: District of Nevada

Case number
(tf known)

 

©) Check if this is an

 

 

amended filing

Official Form 106Dec
Declaration About an Individual Debtor’s Schedules 42/18

 

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

Did you pay or agree to pay someone who is NOT an attorney to help you fili out bankruptcy forms?

() No

WW Yes. Name of person Curtis Thomas . Attach Bankruptcy Petition Preparer’s Notice, Declaration, and
Signature (Official Form 119).

Under penalty of perjury, i declare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

x

   

 

Signature of Debtor 1 Signature of Debtor 2
pate 12/06/2018 Date
MM/ DO / YYYY MM/ DD / YYYY

Official Form 106Dec Declaration About an Individuai Debtor’s Schedules

 
NVB 1007-1 (Rev. 12/15)

Sq DH vn Bb WD WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 18-17260-mkn Doc1_ Entered 12/10/18 10:05:56 Page 17 of 19

Name, Address, Telephone No., Bar Number, Fax No. & E-mail address

UNITED STATES BANKRUPTCY COURT

DISTRICT OF NEVADA
In re: (Name of Debtor) BK-
Qwaus Jonta McGill Chapter: 7

VERIFICATION OF CREDITOR MATRIX
Debtor(s)

 

 

The above named Debtor hereby verifies that the attached list of creditors is true and correct to
to the best of his/her knowledge.

Date 12/6/2018

 

Date Signature

 

 

 

 

 
Case 18-17260-mkn Doc 1

CREDIT ONE BANK
PO BOX 98872
LAS VEGAS, NV 89193

SYNCB/CHEVRON PLCC
P.O BOX 965015
ORLANDO, FL 32896

US DEPT OF EDUCATION
PO BOX 5609
GREENVILLE, TX 75403

RECEIVABLES PERFORMANCE
20816 44TH AVE WEST
LYNNWOOD, WA 98036

AARGON AGENCY INC
3025 W SAHARA
LAS VEGAS, NV 89102

Entered 12/10/18 10:05:56 Page 18 of 19

 

MRNA

mans ap

 

 
Case 18-17260-mkn Doc 1
Valley Funding, LLC
4045 S. Buffalo Dr. # A101-320
Las Vegas, NV. 89147
AUTOVEST/Ronald H. Reynolds, ESQ.
823 Las Vegas Blvd., South #280
Las Vegas, NV. 89101

Lexington Law Firm-UTAH
PO Box 510290

Salt Lake City, UT. 84151

Lexington Law Firm-Nevada
6900 Westcliff Dr., Suite 602

Las Vegas, NV. 89145

Entered 12/10/18 10:05:56 Page 19 of 19

 
